Exhibit 10.1

SHARE SUBSCRIPTION AGREEMENT

IN RELATION TO 1,200 ORDINARY SHARES

OF

DORADO OCEAN RESOURCES LIMITED

THIS AGREEMENT is made and entered into this 1st day of April 2010, by and
between Dorado Ocean Resources, Limited, a limited liability company
incorporated in Hong Kong (“Company”) and Odyssey Marine Exploration, Inc., a
company incorporated in the State of Nevada, USA (“Subscriber”);

WHEREAS, Dorado Ocean Resources, Ltd., the Company, has authorized the allotment
and issuance of 1,200 of its $US1.00 par value ordinary shares (the “Shares”)
out of the authorized share capital of the Company;

WHEREAS, the Subscriber desires to subscribe to the Shares and the Company
desires to allot and issue the Shares to the Subscriber, upon the terms and
conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the issuance and
subscription of the Shares aforementioned, it is hereby agreed as follows:

1. SUBSCRIPTION AND ISSUANCE: Subject to the terms and conditions hereinafter
set forth, at the closing of the transaction contemplated hereby, the Company
shall allot and issue to the Subscriber a share certificate representing the
issuance of the Shares, and the Subscriber shall subscribe from the Company the
Shares in consideration of the Subscription Price set forth in Exhibit “A” of
this Agreement. Upon Closing (as defined below), (i) certificate(s) representing
the Shares shall be duly authorized and validly issued by the Company subject to
a restriction limiting the further sale of such Shares in accordance with the
terms and conditions of this Agreement and the Articles of Association of the
Company; and (ii) the Company shall update its register of members and make
necessary statutory filing accordingly. Correspondingly, the Subscriber shall
execute such other documents as are reasonably required by the Company to
consummate and give effect to the subscription and issuance, including but not
limited to the signing of a prescribed form of subscription letter. The closing
of the transactions contemplated by this Agreement (“Closing”), shall be held in
Hong Kong at the office of the solicitors firm of Dorsey & Whitney, the
solicitors representing the Company, on March 31, 2010, at 10:30am local time,
or such other place, date and time as the parties hereto may otherwise agree.

2. AMOUNT AND PAYMENT OF THE SUBSCRIPTION PRICE. The total consideration for the
issuance of the Shares and method of payment thereof are fully set out in
Exhibit “A” attached hereto and made a part hereof.

3. COMPANY’S LIEN ON THE SHARES. Until the full agreed consideration price of
the subscription of the Shares are fully paid by the Subscriber to the Company
in the manner setout in Exhibit “A”, the Subscriber agrees and acknowledges that
(i) the Company shall have a first and paramount lien on the Shares for all (or
parts thereof) moneys unpaid and (ii) the Company’s lien over the Shares shall
extend to all dividends payable thereon pursuant to the Articles of Association
of the Company. The Subscriber shall execute such other documents as the Company
may require in respect of the lien.



--------------------------------------------------------------------------------

4. SHARES UNDER ESCROW. In addition to the abovementioned lien, the
certificate(s) representing the Shares issued under this agreement will be held
in escrow by the Company until the Amount Due (as defined in Exhibit “A”) is
paid in full to the Company’s satisfaction. At such time as the Amount Due is
reduced to zero, the said certificate(s) will be delivered to the Subscriber.

5. RELEASE OF LIEN. At any such time that the Amount Due under this agreement
has been reduced by 25% of the Purchase Price, the Company’s Lien on Shares
(referenced in 3 above) shall be released on the number of shares fully paid for
by the aggregate amount that the Amount Due has been reduced. The Subscriber
shall be entitled to share in dividends or distributions otherwise available to
shareholders of the Company for such the number of shares that have been
released from lien.

6. VOTING RIGHTS. Subject to the abovementioned lien, the right to vote under
the Shares, whether or not the shares are under lien or held in escrow by the
Company, on any matter of business under which ordinary shareholders of the
Company have a right to vote, will be vested with the Subscriber.

7. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Company hereby warrants and
represents:

(a) Organization and Standing. Corporation is a limited liability company duly
incorporated, validly existing and in good standing under the laws of Hong Kong
and has the corporate power and authority to carry on its business as it is now
being conducted and contemplated.

(b) Restrictions on Shares.

i. The Company is not a party to any agreement, written or oral, creating rights
in respect to the Corporation’s Shares in any third person or relating to the
voting of the Corporation’s Shares.

ii. The Shares shall be free and clear of all security interests, liens,
encumbrances, equities and other charges except those mentioned in Clauses 3 and
4 above.

8. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SUBSCRIBER. Company and
Subscriber hereby represent and warrant that there has been no act or omission
by the Company or the Subscriber which would give rise to any valid claim
against any of the parties hereto for a brokerage commission, finder’s fee, or
other like payment in connection with the transactions contemplated herein.

9. GENERAL PROVISIONS

(a) Entire Agreement. This Agreement (including the exhibits hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.

(b) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

(c) Governing Law. This agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of Hong
Kong. The parties herein waive trial by jury and agree to submit to the personal
jurisdiction and venue of a court of subject matter jurisdiction located in
Hillsborough County, State of Florida. In the event that litigation results from
or arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party’s reasonable attorney’s fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which the prevailing party may be entitled.



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

Signed, sealed and delivered in the presence of:

 

By:

 

/s/ Mark A. Cohn

    Dorado Ocean Resources, Ltd.

By:

 

/s/ Michael J. Holmes

    Odyssey Marine Exploration, Inc.



--------------------------------------------------------------------------------

EXHIBIT “A”

AMOUNT AND PAYMENT OF SUBSCRIPTION PRICE

(a) Consideration. As total price and consideration for the subscription of the
Shares by the Subscriber pursuant to this Agreement, the Subscriber shall pay to
the Company the sum of Two Million U.S. Dollars (US$2,000,000.00), such total
consideration to be referred to in this Agreement as the “Subscription Price”.

(b) Payment. The Subscription Price shall be paid as follows:

i. The sum of One Thousand Two Hundred US Dollars (US$1,200.00), as partial
payment, to be paid to the Company by the Subscriber upon the execution of this
Agreement.

ii. The sum of One Million Nine Hundred Ninety Eight Thousand Eight Hundred US
Dollars (US$1,998,800.00) to be paid to Company from time to time (i) under the
terms of the Marine Services Agreement between the parties dated, April 1, 2010,
or (ii) by payment in cash in full or in part at any time at the election of
Subscriber.

(c) Amount Due. The Amount Due at any time under this Agreement is the Purchase
Price less payments made in cash and less the monetary value of services
rendered to the Company applied against the Amount Due in accordance with the
Marine Services Agreement dated April 1, 2010 between the parties.